Case: 18-40400      Document: 00514728897         Page: 1    Date Filed: 11/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                    No. 18-40400
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                    November 19, 2018
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

NORMA YOBANY PADILLA-MORADEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-728-1


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Norma Yobany Padilla-Moradel appeals his conviction, following a jury
trial, for felony assault of a federal officer under 18 U.S.C. § 111. Padilla-
Moradel argues that the evidence was not sufficient to support his conviction
because it did not show that he intentionally and, with physical contact,
forcibly assaulted Customs and Border Patrol (CBP) Agent Alexander Howell.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40400     Document: 00514728897     Page: 2   Date Filed: 11/19/2018


                                  No. 18-40400

      Section 111 punishes whoever “forcibly assaults . . ., impedes,
intimidates, or interferes” (2) with a federal officer, (3) while engaged in the
performance of official duties. United States v. Moore, 958 F.2d 646, 649 (5th
Cir. 1992); § 111(a). This circuit has interpreted § 111 as containing three
separate offenses: (1) simple assault, a misdemeanor offense that requires no
physical contact, (2) felony assault that involves physical contact but does not
involve the use of dangerous weapons, and (3) felony assault that involves the
use of a dangerous weapon or results in bodily injury. See United States v.
Hazlewood, 526 F.3d 862, 865 (5th Cir. 2008). A felony assault that involves
physical contact “includes the forcible performance of any of the [] proscribed
actions in § 111(a) . . . plus the intent to commit a felony or resulting physical
contact.” United States v. Williams, 602 F.3d 313, 315 (5th Cir. 2010).
      Viewing the evidence in the light most favorable to the verdict, the
evidence was sufficient to establish that Padilla-Moradel forcibly – and with
physical contact – assaulted, impeded, intimidated, or interfered with Agent
Howell as Agent Howell attempted to take Padilla-Moradel into custody.
Agent Howell and his partner testified that Padilla-Moradel was struggling,
“throwing his shoulder and elbows,” “swinging his arms wildly . . . going like
towards Howell’s face” and refusing to give up his hands during their attempts
to subdue him. Agent Howell testified that as a result of the altercation he
received a bloody lip and scratches on his arms and hands. Padilla-Moradel
also admitted, in an interview following the incident, that he struggled with
Agent Howell because he did not want to return to his country. Given such
testimony, a reasonable trier of fact could have found that the evidence
established guilt beyond a reasonable doubt. See United States v. Vargas-
Ocampo, 747 F.3d 299, 303 (5th Cir. 2014).
      Accordingly, the district court’s judgment is AFFIRMED.



                                        2